

Exhibit 10(a)(2)


AGREEMENT


AGREEMENT dated September 16, 2011 between Tii NETWORK TECHNOLOGIES, INC., a
Delaware corporation (together with its subsidiaries, the "Company"), and STACEY
L. MORAN, an individual ("Employee").
 
WITNESSETH:


WHEREAS, the Employee is becoming Vice President/Finance and Chief Financial
Officer of the company; and


WHEREAS, the Company and Employee desire to set forth in writing certain
agreements between them with regard to of the termination of the employment of
Employee by the Company under certain circumstances.


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Company and Employee hereby agree as follows:


1.           Employee at Will.


The Company and Employee hereby acknowledge and agree that Employee is an
employee at will, and that the Company may terminate the employment of Employee
at any time for any reason or for no reason whatsoever.


2.           Severance Payments Upon Termination other than for Cause.


(a)           In the event that (i) the Company shall terminate the employment
of Employee for any reason other than (A) for Cause, as such term is defined
below, or (B) as a result of the death of Employee or (ii) Employee shall
voluntary terminate Employee’s employment with the Company but only for Good
Reason, as defined below (a “Termination Event”), the Company will pay Employee
an amount equal to the amount of Employee’s base salary, at the per annum rate
in effect on the Termination Date (as such term is defined below), that would
have been paid to the Employee if Employee’s employment had continued from the
Termination Date until the day immediately preceding the six month anniversary
of the Termination Date (the “Severance Period”), less the Required Deductions
as defined below (the “Severance Payments”), to be paid at the times described
in the following sentence.  Except as otherwise provided in Section 11 below,
such payments shall be made in substantially equal installments at the time of
the Company’s regular pay intervals for its executive officers (but no less
frequently than monthly), with the first installment to be paid on the first
regularly scheduled payroll date on or after the sixtieth (60th) day after the
Termination Date and the remaining installments to be made on each subsequent
payroll date for six months.
 
 
 

--------------------------------------------------------------------------------

 


(b)           Upon a Termination Event, the Company, to the extent permitted
under the terms of its group insurance plans, shall continue, at the Company’s
cost, to maintain, the Company’s then existing group medical and other insurance
for Employee and (to the extent then participating therein) her family during
the Severance Period.    If not so permitted then, if Employee shall elect to
maintain, for herself and/or her family, group medical insurance pursuant to the
federal “COBRA” law, presently 29 U.S.C. sec. 1161 et. seq., subject to Section
2(d) below, the Company will reimburse Employee for, or, at the Company’s
option, the Company will pay directly, all premium costs associated therewith
for the Severance Period for coverage for her and her family under the Company’s
group medical insurance in effect on the Termination Date (after which the
Company will allow Employee to continue such coverage at Employee’s own expense
for the remainder of any COBRA continuation period pursuant to applicable
law). Except as otherwise provided in Section 2(d) or in Section 11 below, any
payments to be provided to, or on behalf of, Employee or Employee’s family
pursuant to the foregoing shall be provided at such time(s) as required to
provide the applicable coverage, but in no event less frequently than monthly.
Furthermore, any stock option granted to Employee which has not, by its express
terms, vested shall be deemed to have vested upon the occurrence of a
Termination Event and the exercise period under any such stock option shall be
extended to a date which is the fifteenth (15th) day of the third month
following the date on which, or, if later, December 31 of the calendar year in
which, the stock option otherwise would have expired in accordance with the
terms of such option but, in no event after the last day of the scheduled term
of such option or, if earlier, the tenth (10th) anniversary of the original date
of grant of such option.


(c)           The Company shall withhold, and the payments otherwise payable to
Employee hereunder shall be reduced by, all applicable federal, state and local
taxes, FICA, unemployment compensation taxes and other taxes, assessments and
withholdings required by applicable law to be withheld (the “Required
Deductions”).


(d)           In no event, however, will Employee be entitled to receive any
rights, amounts, or benefits under this Agreement unless (i) Employee executes
and delivers to the Company a Release and Covenant Not to Sue in the form
annexed hereto as Exhibit “A” (or such other similar form as may be reasonably
required by the Company in order to comply with applicable law, including with
respect to job termination programs) which is not revoked by Employee and (ii)
Employee is not in violation of any of the terms and provisions of this
Agreement.  Notwithstanding any provision of Section 2(b) above, until the
sixtieth (60th) day after the Termination Date, the Employee shall be required
to pay all applicable premiums to continue coverage under any applicable plan
and the Company will reimburse the Employee for such premiums on the sixtieth
(60th) day after the Termination Date.


(e)           Employee will not be required to mitigate the amount of any
Severance Payments to which she might be entitled hereunder.
 
 
-2-

--------------------------------------------------------------------------------

 


(f)           The term "Cause" shall mean (i) a willful refusal or willful
failure by Employee to perform any duties consistent with her present position
with the Company which is not cured within 14 days after notice of such breach
shall have been given to Employee by the Company (or within 30 days after such
notice if such breach shall not be curable within 14 days after such notice and
Employee shall, at all times, diligently pursue the cure of such breach within
such 30-day period), (ii) the commission by Employee of an act involving moral
turpitude, dishonesty, theft, misappropriation of assets, or unethical business
conduct, in each case which materially impairs or harms the reputation, or is
otherwise to the material detriment, of the Company, or any of its subsidiaries
or affiliated corporations, or which could reasonably be expected to do so,
(iii) the possession or use of illegal drugs or prohibited substances, (iv)
excessive drinking which impairs Employee's ability to perform her duties and
responsibilities hereunder, (v) the conviction of Employee of, or the pleading
of nolo contendere by Employee to, any felony, or a misdemeanor involving any of
the acts referred to in clause (e)(ii) above, or (vi) a breach by Employee of
Employee’s Employee (Confidentiality) Agreement, dated September 16, 2011, as
same may hereinafter be amended, or a breach by Employee of any of the Company’s
Codes of Ethics, in either case which is not which is not cured within 14 days
after notice of such breach shall have been given to Employee by the Company (or
within 30 days after such notice if such breach shall not be curable within 14
days after such notice and Employee shall, at all times, diligently pursue the
cure of such breach within such 30-day period).


(g)           The term “Good Reason” shall mean any of the following conditions
or events which condition(s) or event(s) remain in effect thirty (30) days after
written notice is provided by Employee to the Company detailing such condition
or event: (i) the assignment by the Company or an affiliate of the Company to
Employee of any duty substantially adverse and inconsistent with the position in
the Company presently held by Employee or a significant adverse alteration in
the nature or status of Employee’s responsibilities or conditions of employment
from those currently in effect, provided, however, that a mere change in job
title which does not result in the assignment to Employee of substantially
adverse and inconsistent duties or which does not constitute a significant
alternation in the nature or status of Employee’s responsibilities or conditions
of employment shall not constitute “Good Reason;” or (ii) the Company reduces
Employee’s annual salary or fails to pay or provide any material item of
compensation or benefits when due or (iii) the Company requires Employee to
relocate her principal place of employment by more than 50 miles from its
current location.


(h)           The term “Termination Date” shall mean the date on which Employee
experiences a "separation from service," within the meaning of Section 409A of
the Code, where it is reasonably anticipated that no further services will be
performed by Employee after such date or that the level of bona fide services
Employee would perform after that date (whether as an employee or independent
contractor) would permanently decrease to no more than 20 percent of the average
level of bona fide services performed by Employee over the immediately preceding
36-month period (or, if lesser, Employee’s period of service).
 
 
-3-

--------------------------------------------------------------------------------

 


4.           Representations.


(a)           Employee represents and warrants that she has full authority and
legal capacity to execute and deliver this Agreement and perform her duties and
obligations hereunder, that she has duly executed this Agreement, and that she
is not under any contractual, legal or other restraint or prohibition that would
restrict, prohibit or prevent Employee from performing this Agreement and her
duties and obligations hereunder.


(b)           Employee acknowledges that she is free to seek advice from
independent counsel with respect to this Agreement.  Employee has obtained such
advice and is not relying on any representation or advice from the Company or
any of its officers, directors, attorneys, or other representatives regarding
this Agreement, its contents or effect.


(c)           The Company represents and warrants that it has full corporate
power and authority to execute and deliver this Agreement and perform its duties
and obligations hereunder, that it has duly executed this Agreement, and that it
is not under any contractual, legal or other restraint or prohibition that would
restrict, prohibit or prevent Employer from performing this Agreement and her
duties and obligations hereunder.


5.           Assignability.


This Agreement may not be assigned by Employee and all of its terms and
conditions shall be binding upon and inure to the benefit of Employee and her
heirs, executors, administrators, legal representatives and assigns.  This
Agreement may be assigned, in whole or in part, by the Company and shall be
binding upon and inure to the benefit of the Company, its successors and
assigns.  Successors of the Company shall include, without limitation, any
corporation or other entity acquiring directly or indirectly all or a
substantial part of the business of the Company whether by merger,
consolidation, tender, exchange or other stock acquisition, purchase, lease or
other acquisition of all or substantially all of its assets, or otherwise, and
such successor shall thereafter be deemed the "Company" for purposes hereof.


6.           Notices.


Except as otherwise expressly provided, any notice, request, demand or other
communication permitted or required to be given under this Agreement shall be in
writing, shall be sent by one of the following means to Employee at 42 Gabriel
Mills Road, Wading River, New York  11792, and to the Company at its principal
executive offices, presently 141 Rodeo Drive, Edgewood, New York 11717,
Attention: President (or to such other address as shall be designated hereunder
by notice to the other party to receive such notice) and shall be deemed
conclusively to have been given: (a) on the first business day following the day
timely deposited for overnight delivery with Federal Express (or other
equivalent national overnight courier service) or United States Express Mail;
(b) on the fifth business day following the day duly sent by certified or
registered United States mail, return receipt requested; or (c) when otherwise
actually received by the addressee on a business day (or on the next business
day if received after the close of normal business hours or on any non-business
day), in each case with postage and delivery charges prepaid by the sender.
 
 
-4-

--------------------------------------------------------------------------------

 


7.           Waivers, No Cumulative Rights, Etc.


Each and every modification and amendment of this Agreement shall be in writing
and signed by the parties hereto, and any waiver of, or consent to any departure
from, any term or provision of this Agreement shall be in writing and signed by
the party granting the waiver or consent.  Any waiver or consent from either
party respecting any term or provision of this Agreement shall be effective only
in the specific instance and for the specific purpose for which given and shall
not be deemed, regardless of frequency given, to be a further or continuing
waiver or consent.  The failure or delay of either party at any time or times to
require performance of, or to exercise any of its powers, rights or remedies
with respect to, any term or provision of this Agreement in no manner shall
affect that party's right at a later time to enforce any such term or provision.


8.           Interpretation, Headings.


The parties acknowledge and agree that the terms and provisions of this
Agreement have been negotiated, shall be construed fairly as to all parties
hereto, and shall not be construed in favor of or against any party (regardless
of the party causing the drafting of this Agreement).  The section headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.


9.           Severability.


The invalidity or unenforceability of any provision of this Agreement shall not
affect, impair or invalidate any other provision of this Agreement.


10.         Counterparts; Facsimile Signatures; New York Governing Law;
Amendments, Entire Agreement.


This Agreement may be executed in two counterpart copies, each of which may be
executed by only one of the parties hereto, but both of which, when taken
together, shall constitute a single agreement binding upon the parties hereto.
Any signature delivered by a party by facsimile transmission shall be deemed to
be an original signature hereto. This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York,
without regard to principles of conflicts of laws that would defer to the
substantive laws of another jurisdiction.  This Agreement contains the entire
agreement of the parties and supersedes all prior representations, agreements
and understandings, oral or otherwise, between the parties with respect to the
matters contained herein.
 
 
-5-

--------------------------------------------------------------------------------

 


11.         409A Omnibus Provision.


Notwithstanding any other provision of this Agreement, it is intended that any
payment or benefit which is provided pursuant to or in connection with this
Agreement which is considered to be deferred compensation subject to Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), shall be
paid in a manner as would avoid the unfavorable tax consequences provided under
Section 409A of the Code for non-compliance therewith.  If Employee is a
“specified employee” (as defined in Section 409A of the Code), then payment of
any amount or provision of any benefit under this Agreement which is considered
deferred compensation subject to Section 409A of the Code shall be deferred for
six (6) months after termination of Employee’s employment or, if earlier, until
Employee’s death, as required by Section 409A(a)(2)(B)(i) of the Code (the “409A
Deferral Period”).  The payments that otherwise would have been made in the 409A
Deferral Period shall be accumulated and paid in a lump sum on the first day of
the month immediately following the end of the 409A Deferral Period, and the
balance of the payments shall be made as otherwise scheduled.  None of the
Company, any of its affiliates, or any of their officers, directors, employees
or representatives shall be liable to the Employee for any interest, taxes or
penalties resulting from non-compliance with Section 409A of the Code.


IN WITNESS WHEREOF, the Company and Employee have signed this Agreement on the
date set forth on the first page of this Agreement.



 
Tii NETWORK TECHNOLOGIES, INC.
       
By:
/s/ Kenneth A. Paladino
 
Print Name:  Kenneth A. Paladino
 
Print Title:    President
       
/s/ Stacey L. Moran
 
 Stacey L. Moran



 
-6-

--------------------------------------------------------------------------------

 

Exhibit A
 
Release and Covenant Not to Sue
 
________________, 20[__]      


Ms. Stacey L. Moran
[Address]


Re:           Separation from Employment
 
Dear Stacey L. Moran:
 
This letter (“Agreement”) sets forth the agreement reached concerning the
termination of your employment with Tii Network Technologies, Inc. (the
“Company”), including its current and former parents, subsidiaries and
affiliated entities, and their respective current and former successors,
assigns, representatives, agents, attorneys, shareholders, officers, directors
and employees, both individually and in their official capacities (collectively
known as the “Company”).
 
1.           Your employment with the Company will terminate effective
__________, 20[__].  The Company will also provide you with a lump-sum payment,
less applicable withholdings and deductions, which represents the value of your
accrued unused vacation, if any.  You acknowledge and agree that your employment
with the Company ends for all purposes on _________________, 20[__].
 
2.           In addition, in consideration for signing this Agreement and in
exchange for the promises, covenants and waivers set forth herein, the Company
will, provided you have executed and delivered this Agreement and have not
revoked this Agreement, in either case as set forth below, provide you with the
Severance Payments (net of Required Deductions), pursuant to, and as such terms
are defined in, and the benefits provided in, Section 2 of that certain
Severance Agreement between you and the Company, dated [DATE] (the “Severance
Agreement”).
 
 
A-1

--------------------------------------------------------------------------------

 

3.           In consideration of the payment described in paragraph 2 above, and
for other good and valuable consideration, you hereby release and forever
discharge, and by this instrument release and forever discharge, the Company
from all debts, obligations, promises, covenants, agreements, contracts,
endorsements, bonds, controversies, suits, actions, causes of action, judgments,
damages, expenses, claims or demands, in law or in equity, which you ever had,
now have, or which may arise in the future, regarding any matter arising on or
before the date of your execution of this Agreement, including but not limited
to all claims (whether known or unknown) regarding your employment at or
termination of employment from the Company, any contract (express or implied),
any claim for equitable relief or recovery of punitive, compensatory, or other
damages or monies, attorneys’ fees, any tort, and all claims for alleged
discrimination based upon age, race, color, sex, sexual orientation, marital
status, religion, national origin, handicap, disability, or retaliation,
including any claim, asserted or unasserted, which could arise under Title VII
of the Civil Rights Act of 1964; the Equal Pay Act of 1963; the Age
Discrimination in Employment Act of 1967; the Older Workers Benefit Protection
Act of 1990; the Americans With Disabilities Act of 1990; the Civil Rights Act
of 1866, 42 U.S.C. § 1981; Employee Retirement Income Security Act of 1974; the
Family and Medical Leave Act of 1993; the Civil Rights Act of 1991; the Worker
Adjustment and Refraining Notification Act of 1988; the New York State Human
Rights Law; the New York City Human Rights Law; and any other federal, state or
local laws, rules or regulations, whether equal employment opportunity laws,
rules or regulations or otherwise, or any right under any pension, welfare, or
stock plans, provided, however, that there shall be expressly excluded from this
Release and Covenant Not to Sue any and all claims that may arise under the
Severance Agreement.  This Agreement may not be cited as, and does not
constitute any admission by the Company of, any violation of any such law or
legal obligation with respect to any aspect of your employment or termination
therefrom.
 
4.           You represent and agree that you have not filed any lawsuits
against the Company or filed or caused to be filed any charges or complaints
against the Company with any municipal, state or federal agency charged with the
enforcement of any law.  Pursuant to and as a part of your release and discharge
of the Company, as set forth herein, with the sole exception of your right to
bring a proceeding pursuant to the Older Workers Benefit Protection Act to
challenge the validity of your release of claims pursuant to the Age
Discrimination in Employment Act, you agree, not inconsistent with EEOC
Enforcement Guidance On Non-Waivable Employee Rights Under EEOC-Enforced
Statutes dated April 11, 1997 and, to the fullest extent permitted by law, not
to sue or file a charge, complaint, grievance or demand for arbitration against
the Company in any forum or assist or otherwise participate willingly or
voluntarily in any claim, arbitration, suit, action, investigation or other
proceeding of any kind which relates to any matter that involves the Company,
and that occurred up to and including the date of your execution of this
Agreement, unless required to do so by court order, subpoena or other directive
by a court, administrative agency, arbitration panel or legislative body, or
unless required to enforce this Agreement.  To the extent any such action may be
brought by a third party, you expressly waive any claim to any form of monetary
or other damages, or any other form of recovery or relief in connection with any
such action.  Nothing in the foregoing paragraph shall prevent you (or your
attorneys) from (i) commencing an action or proceeding to enforce the Severance
Agreement or (ii) exercising your right under the Older Workers Benefit
Protection Act of 1990 to challenge the validity of your waiver of ADEA claims
set forth in paragraph 3 of this Agreement.
 
5.           You represent, warrant and acknowledge that the Company owes you no
wages, commissions, bonuses, sick pay, personal leave pay, severance pay,
vacation pay or other compensation or benefits or payments or form of
remuneration of any kind or nature, other than that specifically provided for in
this Agreement.
 
 
A-2

--------------------------------------------------------------------------------

 
 
6.           Neither you nor the Company will disparage or criticize the other,
or issue any communication, written or otherwise, that reflects adversely on or
encourages any adverse action against the other, including, without limitation,
disclosing any claims that have been or could have been raised against the
other, except if testifying truthfully under oath pursuant to any lawful court
order or subpoena or otherwise responding to or providing disclosures required
by law.
 
7.           You hereby acknowledge that you will continue to be bound by your
Employee (Confidentiality) Agreement, dated September 16, 2011, between you and
the Company, as same has been amended.  You hereby confirm that you have
delivered to the Company and retained no copies of any written materials, data,
software, files, records and documents (including those that are electronically
stored) made by you or coming into your possession during the course of your
employment with the Company that related to the business of the Company or any
subsidiary of the Company.  You further confirm that you have delivered to the
Company any and all property (including, without limitation, Company credit
cards) and equipment of the Company (including, without limitation, laptop and
other computers, etc.) which may have been in your possession.
 
8.           Upon service on you, or anyone acting on your behalf, of any
subpoena, order, directive or other legal process requiring you to engage in
conduct encompassed within paragraphs 6 or 7 of this Agreement, you or your
attorney shall immediately notify the Company of such service and of the content
of any testimony or information to be provided pursuant to such subpoena, order,
directive or other legal process and within two (2) business days send to the
President of the Company via overnight delivery (at the Company’s expense) a
copy of said documents served upon you.
 
9.           You agree that you will reasonably assist and cooperate with the
Company in connection with the defense or prosecution of any claim that may be
made against or by the Company, or in connection with any ongoing or future
investigation or dispute or claim of any kind involving the Company, including
any proceeding before any arbitral, administrative, judicial, legislative, or
other body or agency, including testifying in any proceeding to the extent such
claims, investigations or proceedings relate to services performed or required
to be performed by you, pertinent knowledge possessed by you, or any act or
omission by you.  You further agree to perform all acts and execute and deliver
any documents that may be reasonably necessary to carry out the provisions of
this paragraph.
 
10.         This Agreement and the provisions of your Severance Agreement
setting forth your obligations following your termination of employment
constitute the entire agreement between the Company and you, and supersedes and
cancels all prior and contemporaneous written and oral agreements between the
Company and you.  You affirm that, in entering into this Agreement, you are not
relying upon any oral or written promise or statement made by anyone at any time
on behalf of the Company.
 
11.         This Agreement is binding upon the parties hereto and theft
successors, assigns, heirs, executors, administrators and legal representatives.
 
 
A-3

--------------------------------------------------------------------------------

 
 
12.         If any of the provisions, terms or clauses of this Agreement is
declared illegal, unenforceable or ineffective in a legal forum, those
provisions, terms and clauses shall be deemed severable, such that all other
provisions, terms and clauses of this Agreement shall remain valid and binding
upon both parties.
 
13.         Without detracting in any respect from any other provision of this
Agreement:
 
a.           You, in consideration of the payments and benefits provided to you
as described in paragraph 2 of this Agreement, agree and acknowledge that this
Agreement constitutes a knowing and voluntary waiver of all rights or claims you
have or may have against the Company as set forth herein, arising on or before
the date of your execution of this Agreement, including, but not limited to, all
rights or claims arising under the Age Discrimination in Employment Act of 1967,
as amended (“ADEA”), including, but not limited to, all claims of age
discrimination in employment and all claims of retaliation in violation of the
ADEA; and you have no physical or mental impairment of any kind that has
interfered with your ability to read and understand the meaning of this
Agreement or its terms, and that you are not acting under the influence of any
medication or mind-altering chemical of any type in entering into this
Agreement.
 
b.           You understand that, by entering into this Agreement, you do not
waive rights or claims that may arise after the date of your execution of this
Agreement, including without limitation any rights or claims that you may have
to secure enforcement of the terms and conditions of this Agreement.
 
c.           You agree and acknowledge that the consideration provided to you
under Section 2 of this Agreement is in addition to anything of value to which
you are already entitled.
 
d.           The Company hereby advises you to consult with an attorney prior to
executing this Agreement.
 
e.           You acknowledge that you were informed that you had at least
twenty-one (21) (forty-five (45) for group terminations) days in which to review
and consider this Agreement, and to consult with an attorney regarding the terms
and effect of this Agreement.
 
14.         The Company agrees that you may revoke this Agreement within seven
(7) days from the date you sign this Agreement, in which case this Agreement
shall be null and void and of no force or effect on either the Company or
you.  Any revocation must be in writing and received by the Company by 5:00 p.m.
on or before the seventh day after this Agreement is executed by you.  Such
revocation must be sent to the undersigned at the Company.
 
15.         This Agreement may not be changed or altered, except by a writing
signed by the Company and you.  This Agreement is entered into in the State of
New York, and the laws of the State of New York will apply to any dispute
concerning it, excluding the conflict-of-law principles thereof that would defer
to the laws of another jurisdiction.
 
 
A-4

--------------------------------------------------------------------------------

 

YOU EXPRESSLY ACKNOWLEDGE, REPRESENT, AND WARRANT THAT YOU HAVE READ THIS
AGREEMENT CAREFULLY; THAT YOU FULLY UNDERSTAND THE TERMS, CONDITIONS, AND
SIGNIFICANCE OF THIS AGREEMENT; THAT THE COMPANY HAS ADVISED YOU TO CONSULT WITH
AN ATTORNEY CONCERNING THIS AGREEMENT; THAT YOU HAVE HAD A FULL OPPORTUNITY TO
REVIEW THIS AGREEMENT WITH AN ATTORNEY; THAT YOU UNDERSTAND THAT THIS AGREEMENT
HAS BINDING LEGAL EFFECT; AND THAT YOU HAVE EXECUTED THIS AGREEMENT FREELY,
KNOWINGLY AND VOLUNTARILY.
 
PLEASE READ CAREFULLY. THIS AGREEMENT HAS IMPORTANT LEGAL CONSEQUENCES.
 

 
Tii NETWORK TECHNOLOGIES, INC.
       
By:
   
Name: xxxxxxxxxxxxxxxxxx
 
Title: xxxxxxxxxxxxxx



 
Date: _________________ 20[__]
 
AGREED:
         
Name:  Stacey L. Moran
 



Date:________________
 
STATE OF
)
 
) SS:
COUNTY OF
)



On this____ day of ___________ 20[__] before me personally came
________________, to me known to be the individual described in the foregoing
instrument, who executed the foregoing instrument in my presence, and who duly
acknowledged to me that he executed the same.
 

   
Notary Public
 

 
 
A-5

--------------------------------------------------------------------------------

 

You must sign and return this Agreement to the Company no later than 5:00 p.m.
on the 21st day following receipt of this document or irrevocably lose the
opportunity to receive the consideration detailed herein.
 
 
A-6

--------------------------------------------------------------------------------

 